Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 71-116 are pending.
In response to the restriction requirement of 10/27/20, applicants’ election on 1/27/21 without traverse of group I (claims 71-76,78,82-84,88-96 and 114) directed to a method of producing a  phytocannabinoids or phytocannabinoid analogues, the method comprising: providing a yeast cell comprising a first polynucleotide coding for a polyketide synthase enzyme and a second polynucleotide coding for a cytosolic prenyltransferase enzyme wherein enzyme obtained from D. discoidium.and polyketide synthase enzyme  encodes by SEQ ID NO: 38 as species selection. Therefore groups II-IX comprising  Non-elected claims 77,79,85-87,97-113 and 115-116 are withdrawn. Claims  71-76,78,82-84,88-96 and 114 are for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/23/20 and 2/11/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 
Claim Rejections 35 U.S.C 112(b) rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim  71  indefinite   for reciting “the cytosolic prenyltransferase enzyme is for prenylating the at least one precursor chemical, providing at least one species of phytocannabinoid or phytocannabinoid analogue; and propagating the yeast cell for providing a yeast cell culture” the following reason:
It is unclear  who or how propagating the yeast cell? Is the   cytosolic prenyltransferase enzyme propagating the yeast cell ore something else not disclosed in the claim. Clarity required.  

Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-76,78,82-84,88-96 and 114 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting  “ use of yeast 
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of  yeast cell comprising any polyketide synthase enzyme having any structure or 20% variation of a polyketide synthase enzyme comprising  by a reading frame defined by bases 523 to 9966 of SEQ ID NO: 38 comprise any structure and any polynucleotide coding for a cytosolic prenyltransferase enzyme having any structure  and having any function having specified activity recited in the claims. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of yeast cell used  in the used in the method of  producing phytocannabinoid compound wherein said yeast cell  expressing genus first  functionally variable genus. An argument can be made that any or more of the gene of  SEQ ID NO: 38 for coding polyketide synthase and  gene of  SEQ ID NO:  ID NO:44  codes   cytosolic prenyltransferase enzyme can be used to find  appropriate genes to modify the yeast strain  for the said method of phytocannabinoid compound synthesis. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show 
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  gene of  SEQ ID NO: 38 for coding polyketide synthase and  gene of  SEQ ID NO:  ID NO:44  codes   cytosolic prenyltransferase enzyme has been provided by the applicants’, which would indicate that they had the possession of the claimed use of any yeast cell expressing genus of polyketide synthase and cytosolic prenyltransferase. The claimed genera of genus of polyketide synthase and cytosolic prenyltransferase have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



	Claims  71-76,78,82-84,88-96 and 114 are  rejected under 35 U.S.C. 103 as being unpatentable over  D2: Poulos et al. ( WO2016/010827, IDS) in view of   D3: Kuzuyama et al.(WO2006/081537, IDS)and Austin et al ( US2012/ 0122180, IDS)Tsukamoto et al.( US20100304460A1).
 Document D2, which is considered the closest prior art, discloses genetically engineered yeast, S. cerevisiae, that produce cannabinoids and methods of producing cannabinoids comprising culturing said yeast and recovering the cannabinoids from the culture broth (see [0045]-[0047]). The genetically engineered strain comprises a first polynucleotide coding for an olivetolic synthase (OS) and an olivetolic acid cyclase (OAC) and a second polynucleotide coding for an aromatic prenyltransferase (CsPtl) (see [0038]-[0040] and [0042]-[0044]). The olivetolic synthase (SEQ ID NO: 25) of D2 has 84.3% identity with the OAS (olivetolic acid 

Document D3 discloses an aromatic prenylransferase, Orf2, from Streptomyces sp. strain CL190 (see [0013] and SEQ ID NO: 2). The prenyltransferase of D3 (SEQ ID NO: 2) has 98.5% identity with the NphB prenyltransferase protein coded for by a reading frame defined by bases 987 to 1913 ofSEQIDNO: 44 disclosed in the present application. The prenyltransferase ofD3 also has 83.6% identity with the cytosolic prenyltransferase of SEQ ID NO: 21 of the instant application. D3 further discloses that the Orf2 prenyltransferase has promiscuous activity with respect to a number of aromatic prenyl acceptors and its means of regulating prenyl chain length specificity (see [0015], [0045] and Figure 2B). In particular D3 discloses that Orf2 is active in the presence of both olivetol and olivetolic acid, unlike the prenyltransferase of C. sativa, and suggests a promising role for this enzyme for the field of cannabinoid synthesis for therapeutics (see [0047]).

What has not been disclosed by D2, but is claimed in the present claims of the application, is a method wherein the prenyltransferase enzyme is a cytosolic prenyltransferase, specifically the NphB prenyltransferase enzyme from Streptomyces sp CL 190. However, D3 discloses a promiscuous prenyltransferase from Streptomyces sp CL 190, Orf2 that acts on both olivetol and olivetolic acid, and is suggested to be useful in the production of cannibinoids. In view of this, it would have been obvious to a person skilled in the art to arrive at the matter defined in claims 1, 2, 4-7, 26-33, 36-39, and 57-62 by combining the teachings of document D3 with the teachings of document D2. Document D2 when combined with document D3 therefore shows that claims  71-76,78,82-84,88-96 and 114 do not involve an inventive step.

Document D6 discloses a recombinant fusion protein comprising a type I polyketide or fatty acid synthase domain fused with a type III polyketide synthase domain wherein the domains are derived from the Steelyl or Steely2 proteins of SEQ ID NO: 1 and 2, respectively, from the slime moldDictyostelium discoideum (see [0007], [0011], and Example 1 [0191]-[0203]). The fusion proteins of D6 can be used to produce products that include olivetol and olivetolic acid (see [0020] and [0021]). D6 discloses that the fusion protein could form olivetol or olivetolic acid (see [0099]). The amino acid sequence of SEQ ID NO: 1 of D6 has 100% identity with a protein coded for by a reading frame defined by bases 535 to 9978 of SEQ ID NO: 46 of the present application, and has 99.9% identity with proteins coded for by a reading 

What has not been disclosed by D2, but is claimed in the present claims of the application, is a method wherein the prenyltransferase enzyme is a cytosolic prenyltransferase, specifically the NphB prenyltransferase enzyme from Streptomyces sp CL 190 and wherein the polyketide synthase is a DiPKS polyketide synthase enzyme from D. discoideum that has 80% to 100% amino acid residue sequence homology with a protein coded for by a reading frame defined by bases 535 to 9978 of SEQ ID NO: 46, by bases 523 to 9966 of SEQ ID NO: 37, and by bases 523 to 9966 of SEQ ID NO: 38, and the method does not involve a C. sativa polyketide cyclase. However, D3 discloses a promiscuous prenyltransferase from Streptomyces sp CL 190, Orf2 that acts on both olivetol and olivetolic acid, and is suggested to be useful in the production of cannabinoids. Further, D6 discloses a polyketide synthase that can catalyze the formation of olivetol or olivetolic acid from hexanoyl-CoA and malonyl-CoA, which would remove the need for a polyketide cyclase in the production of cannabinoid and cannabinoid analogues.

Accordingly, it would have been obvious to motivate a person skilled in the art to arrive at the matter defined in claims 71-76, 78, 82-84, 88-96 and 114 by combining the teachings of documents D2, D3, and D6. Document D2 when combined with documents D3 and D6 therefore shows that claims  71-76,78,82-84,88-96 and 114 do not involve an inventive step.

Therefore at the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of documents D2, D3, and D6. Document D2 when combined with documents D3 and D6  would allow to establish a  method of producing a  phytocannabinoids or phytocannabinoid analogues, the method comprising: providing a yeast cell comprising a first polynucleotide coding for a polyketide synthase enzyme and a second polynucleotide coding for a cytosolic prenyltransferase enzyme wherein enzyme obtained from D. discoidium.and wherein polyketide synthase enzyme  encodes by SEQ ID NO: 38  and  cytosolic prenyltransferase enzyme  is encoded by SEQ ID NO: 44 as disclosed in  subject matters of Claims  71-76,78,82-84,88-96 and 114.
There are more arts available for obviousness rejection as recited in the international written opinion report.
Conclusion

Claims  71-76,78,82-84,88-96 and 114 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652